DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/20 has been entered.

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claim set contains two inventions:
I. Claims 1-2, 5-6, 8-11, 13-15, and 17-18, are drawn to using a downlink control channel, classified in H04W48/12.
II. Claims 21-23, are drawn to Master-slave {selection or change} arrangements, classified in H04W84/20.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered.
The examiner notes that the double patenting rejection has been updated to account for amendments, but as requested by applicant the rejection will be held in abeyance until an indication of allowable subject matter is made.
Applicant's arguments, starting on page 6, with respect to the 35 U.S.C. 103 rejection of claims 1-2, 5-6, 8-11, 13-15, 17-18 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Kamath does not teach “forming a message bundle by appending data to be sent to data received from the second peripheral . . . wherein the message bundle includes: a first message including a portion identifying a sending peripheral and information; a second message from the door lock including a portion identifying the door lock and information”. The examiner respectfully disagrees. Kamath discloses in paragraph 37 aggregating data including information that identifies the first node that advertised and also identifies the upstream destination node. The examiner believes these teachings of Kamath could be reasonably considered by one of ordinary skill in the art as the cited features of the instant claim. Firstly, the examiner notes that the “information” in “a first message including … information” and “a second message including … information” could reasonably be interpreted by one of ordinary skill in the art as any sort of information, and thus the data in Kamath corresponds to this feature. Next, in relation to the “a first message including a portion identifying a sending peripheral”, “a sending peripheral” is not references anywhere else in the claims. As such, the upstream destination node in Kamath, which is a peripheral and is capable of sending, could reasonably be interpreted by one of ordinary skill in the art as “a sending peripheral” as in the instant claim. Lastly, in Kamath teaches the cited features, and Kamath in view of Zhang disclose all the features of the instant claim.
Applicant’s arguments regarding claim 10 are based on its similarity to claim 1 and respectfully disagreed with for similar reasons.
Applicant’s arguments regarding the dependent claims are based on their dependence to claims 1 and 10 and respectfully disagreed with for similar reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 5, 8-11, 13, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, 17, and 19 of copending Application No. 16/184,118 in view of Kamath (US 20140355582 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to one being a method while the other is a system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in 16/184,118. The key differences have been underlined.

Instant Application
16/184,118
1. A method for communicating information by a door lock comprising:
advertising availability of the peripheral via wireless messaging for a first period of time;

…determining a destination node…
…connecting to the destination node via wireless messaging…
…sending the message … to the destination node; and
entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time.



“wherein triggering the message send event includes receiving a message”

“wherein determining the destination node comprising examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node”

“forming a message bundle by appending data to be sent to data received from the second peripheral”


“wherein the message bundle includes: a first message including a portion identifying a sending peripheral and information; a second message 


with wireless messaging enabled door locks comprising:
advertising availability of the door lock via wireless messaging for a first period of time;

determining a destination node;
connecting to the destination node via wireless messaging;
sending the message to the destination node; and

entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time;
wherein the destination node is chosen from a second door lock or a computing system.

7. “wherein triggering the message send event comprises receiving a message.”

2. “determining a destination node further comprises: examining a routing table to determine the destination node; and searching for a second advertisement signal from the destination node.”

8. “the message is a message bundle; and wherein the method further comprises:
adding information to the message bundle prior to sending the message.”

1. “wherein the message is a message bundle including: a first message including a portion identifying a sending peripheral and information; a 

repeating the advertising after expiration of the second period of time.
12. The system of claim 11 wherein each door lock is further configured to:
repeat the advertising after expiration of the second period of time.
5. The method of claim 3 wherein:
examining a routing table comprises determining a primary destination node and a secondary destination node; and
searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.
3. The method of claim 2 wherein:
examining a routing table comprises determining a primary destination node and a secondary destination node using the message; and
searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.
8. The method of claim 1 wherein:
triggering the message send event comprises determining the peripheral has information to be transmitted.
17. The system of claim 11 wherein:
triggering the message send event comprises determining the door lock has information to be transmitted.
9. The method of claim 8 wherein:
determining the peripheral has information to be transmitted comprises determining existence of an exception.
13. The system of claim 11 wherein:
triggering the message send event comprises determining existence of an exception event.
10. A system of peripherals forming a mesh network comprising:
a central computing device;

advertise the availability of the peripheral via wireless messaging for a first period of time;
trigger a message send event…
…determine a destination node…
…connect to the destination node via wireless messaging;
send the message … to the destination node; and
enter a low power state for a second period of time, wherein the second period of time is longer than the first period of time.

“wherein triggering the message send event includes receiving a message”

“wherein determining the destination node comprising examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node”

“forming a message bundle by appending data to be sent to data received from the second peripheral”


“wherein the message bundle includes: a first message including a portion identifying a sending 
door locks forming a mesh network comprising:
a central computing device;
 with wireless messaging capability, each door lock configured to:
advertise the availability of the door lock via wireless messaging for a first period of time;
trigger a message send event;
determine a destination node;
connect to the destination node via wireless messaging;
send the message to the destination node; and
enter a low power state for a second period of time, wherein the second period of time is longer than the first period of time.

7. “wherein triggering the message send event comprises receiving a message.”

2. “determining a destination node further comprises: examining a routing table to determine the destination node; and searching for a second advertisement signal from the destination node.”

8. “the message is a message bundle; and wherein the method further comprises: adding information to the message bundle prior to sending the message.”

“wherein the message is a message bundle including: a first message including a portion 

repeat the advertising after expiration of the second period of time.
12. The system of claim 11 wherein each door lock is further configured to:
repeat the advertising after expiration of the second period of time.
13. The system of claim 12 wherein:
examining a routing table comprises determining a primary destination node and a secondary destination node; and
searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.
3. The method of claim 2 wherein:
examining a routing table comprises determining a primary destination node and a secondary destination node using the message; and
searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.
17. The system of claim 10 wherein:
triggering the message send event comprises determining the peripheral has information to be transmitted.
17. The system of claim 11 wherein:
triggering the message send event comprises determining the door lock has information to be transmitted.
18. The system of claim 17 wherein:
determining the peripheral has information to be transmitted comprises determining existence of an exception.
13. The system of claim 11 wherein:
triggering the message send event comprises determining existence of an exception event.


Regarding the missing feature in claim 1,
The claims of 16/184,118 do not explicitly disclose “from another peripheral that connected to the peripheral during the first period of time”.
Kamath discloses the missing feature “from another peripheral that connected to the peripheral during the first period of time” ([para 0075]: “Then, as indicated in block 44, if the slave/advertiser 5 receives a timely connection request from a master/scanner which has received the initial advertisement, the slave/advertiser 5 in FIG. 8 may accept the connection request and thereby do its part to associate with and synchronize with the master/scanner… As indicated in block 46, once the association of the slave/advertiser 5 in FIG. 8 with the master/scanner has been accomplished, the slave/advertiser 5 then receives and stores a schedule for subsequent advertisements (along with a predetermined number of advertisements which the slave/advertiser 5 must perform before a re-synchronization operation must be performed), in order to complete the association and synchronization (or re-synchronization) with the master/scanner.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of 16/184,118 and Kamath for the message as received in claim 7 of 16/184,118, to be received from a device connected to during the first period as disclosed by Kamath. The motivation for the message to be received from the device connected to during the first period is that the message may contain information on when the device connected to will be active, thereby allowing the transmitting device to transmit only when it will be received, thereby decreasing power consumption and thus enhancing service efficiency. Therefore, it would have been obvious to combine 16/184,118 and Kamath to obtain the invention as specified in the instant claim.
Regarding the missing feature in claim 10,
The claims of 16/184,118 do not explicitly disclose “from another peripheral that connected to the peripheral during the first period of time”.
However, Kamath discloses the missing feature “from another peripheral that connected to the peripheral during the first period of time” ([para 0075]: “Then, as indicated in block 44, if the slave/advertiser 5 receives a timely connection request from a master/scanner which has received the initial advertisement, the slave/advertiser 5 in FIG. 8 may accept the connection request and thereby do its part to associate with and synchronize with the master/scanner… As indicated in block 46, once the association of the slave/advertiser 5 in FIG. 8 with the master/scanner has been accomplished, the slave/advertiser 5 then receives and stores a schedule for subsequent advertisements (along with a predetermined number of advertisements which the slave/advertiser 5 must perform before a re-synchronization operation must be performed), in order to complete the association and synchronization (or re-synchronization) with the master/scanner.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of 16/184,118 and Kamath for the message as received in claim 7 of 16/184,118, to be received from a device connected to during the first period as disclosed by Kamath. The motivation for the message to be received from the device connected to during the first period is that the message may contain information on when the device connected to will be active, thereby allowing the transmitting device to transmit only when it will be received, thereby decreasing power consumption and thus enhancing service efficiency. Therefore, it would have been obvious to combine 16/184,118 and Kamath to obtain the invention as specified in the instant claim.

Claims 6 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/184,118 in view of Kamath (US 20140355582 A1) and further in view of Tjahjono (US 20170353431 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 6, the claims of 16/184,118 disclose all the features of the parent claim.
The claims of 16/184,118 do not explicitly disclose “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction”.
However, Tjahjono discloses the missing feature “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.” ([para 0003]: “The first routing rule may specify that a first main routing table is to be used for routing a packet (e.g., an unmarked packet) when the packet is received from a device upstream of the node. The first main routing table may utilize destination based routing such as a main route used to route the packet downstream to a destination device that is a destination recipient of the packet. The second routing rule may specify that a first alternative routing table is to be used for the packet when the packet is received from a device downstream of the node (e.g., a marked packet originating from a source device downstream of the node).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of 16/184,118 and Tjahjono for the routing table as disclosed by 16/184,118, to be composed of an upstream and downstream routing table as disclosed by Tjahjono. The motivation for having an upstream and downstream routing table is that it allows the implementation of efficient priority rules between the two tables, such as that downstream is to be given priority over upstream, thereby decreasing the hop count of transmissions, thereby saving resources and decreasing transmission time, and thus enhancing service quality. Therefore, it would have been obvious to combine 16/184,118 and Tjahjono to obtain the invention as specified in the instant claim.
Regarding claim 14, the claims of 16/184,118 disclose all the features of the parent claim.
The claims of 16/184,118 do not explicitly disclose “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction”.
However, Tjahjono discloses the missing feature “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.” ([para 0003]: “The first routing rule may specify that a first main routing table is to be used for routing a packet (e.g., an unmarked packet) when the packet is received from a device upstream of the node. The first main routing table may utilize destination based routing such as a main route used to route the packet downstream to a destination device that is a destination recipient of the packet. The second routing rule may specify that a first alternative routing table is to be used for the packet when the packet is received from a device downstream of the node (e.g., a marked packet originating from a source device downstream of the node).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of 16/184,118 and Tjahjono for the routing table as disclosed by 16/184,118, to be composed of an upstream and downstream routing table as disclosed by Tjahjono. The motivation for having an upstream and downstream routing table is that it allows the implementation 16/184,118 and Tjahjono to obtain the invention as specified in the instant claim.
Regarding claim 15, the claims of 16/184,118 in view of Tjahjono disclose all the features of the parent claim.
The claims of 16/184,118 further disclose “determining the destination node comprises determining a direction of the communication.” ([claim 4]: “determining the destination node comprises determining a direction of the communication.”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite the limitation “the peripheral” multiple times.  There is insufficient antecedent basis for this limitation in the claim. The presence of a “second peripheral” and a “sending peripheral” makes it further difficult to determine what is doing what. Claims 2, 5-6, and 8-9 depend on claim 1 and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8, 10-11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 20140355582 A1) in view of Zhang (US 20140146739 A1).
Regarding claim 1, Kamath discloses:
“A method for communicating information by a door lock comprising: advertising availability of the peripheral via wireless messaging for a first period of time;” ([para 0075]: “The slave/advertiser transmits an unsynchronized initial advertisement and waits for a connection request, as indicated in block 42.”)
“triggering a message send event” ([para 0075]: “After that, the slave/advertiser 5 wakes up only periodically at the scheduled times…”)
“wherein triggering the message send event includes receiving a message from a second peripheral that connected to the peripheral during the first time period…” ([para 0075]: “Then, as indicated in block 44, if the slave/advertiser 5 receives a timely connection request from a master/scanner which has received the initial advertisement, the slave/advertiser 5 in FIG. 8 may accept the connection request and thereby do its part to associate with and synchronize with the master/scanner… As indicated in block 46, once the association of the slave/advertiser 5 in FIG. 8 with the master/scanner has been accomplished, the slave/advertiser 5 then receives and stores a schedule for subsequent advertisements (along with a predetermined number of advertisements which the slave/advertiser 5 must perform before a re-synchronization operation must be performed), in order to complete the association and synchronization (or re-synchronization) with the master/scanner.”)
“…connecting to the destination node via wireless messaging;” ([para 0062]: “In piconet A, master/scanner 3-1 can synchronize with any of the slave/advertisers 5-1,2 . . . 5 in piconet A, for example to establish wireless link 2-1 with slave/advertiser 5-1 as indicated by reference numeral 15, and then may perform two-way wireless data communication with a slave/advertiser, for example with slave/advertiser 5-2 as indicated by reference numeral 17.”)
“forming a message bundle by appending data to be sent to data received from the second peripheral” ([para 0037]: “In one embodiment, the aggregated data is accumulated in a data packet that includes information identifying a slave/scanner that first advertised the aggregated data and also identifies an upstream destination of the aggregated data.”)
“sending the message bundle to the destination node; and” ([para 0075]: “…and advertises or transmits any available data it has to the associated master/scanner, as indicated in block 50…)
“entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time.” ([para 0075]: “…and then goes back to sleep as indicated in block 52.” ; Note that in Fig. 6 the advertisement portion is much smaller than the interval between successive advertisements.)
“wherein the message bundle includes: a first message including a portion identifying a sending peripheral and information; a second message from the door lock including a portion identifying the door lock and information.” ([para 0037]: “In one embodiment, the aggregated data is accumulated in a data packet that includes information identifying a slave/scanner that first advertised the aggregated data and also identifies an upstream destination of the aggregated data.”)
Kamath does not explicitly disclose “determining a destination node, wherein determining the destination node comprising examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node”.
However, Zhang discloses the missing feature “determining a destination node, wherein determining the destination node comprising examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node” (([para 0012]: “To enable transmission of received communications when this is the case, the relay device may be configured with a routing table that identifies base stations and other relay devices which are capable of wireless communication with the relay device.” ; [para 0042]: “If a direct, wireless communication path with the other base station is available, the base station selects that communication path. If the direct, wireless communication path is unavailable or lacks a threshold signal strength, the base station selects an indirect, wireless communication path through one or more relay devices.” ; [para 0094]: “A message is initially advertised or "flooded" through the network. After the "shortest" wireless route between the initiating slave/advertiser and the receiving master/scanner is determined by a series of master/slave connection requests propagating from the message recipient to the message initiator, then subsequent messages between them use directed advertisements only to nodes (master/scanners) along the preferred route determined by analyzing and culling previously established routes.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath and Zhang, to modify the sending of a message as disclosed by Kamath, to be performed after determination a destination for the message as disclosed by Zhang. Kamath with Zhang to obtain the invention as specified in the instant claim.
Kamath in view of Zhang do not explicitly disclose a “door lock”. However, the examiner takes official notice that it would be obvious for one of ordinary skill in the art to implement a “door lock” within the context of the instant claim.
Regarding claim 2, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath further discloses “repeating the advertising after expiration of the second period of time.” ([para 0089]: “The time interval 11-3 extends from the beginning of the advertisement during the interval 11-1 to the beginning of the next advertisement by the same slave/advertiser during the interval 11-4.”)
Regarding claim 5, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath does not explicitly disclose “examining a routing table comprises determining a primary destination node and a secondary destination node; and searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.”
However, Zhang discloses the missing feature “examining a routing table comprises determining a primary destination node and a secondary destination node; and searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.” ([para 0042]: “If a direct, wireless communication path with the other base station is available, the base station selects that communication path. If the direct, wireless communication path is unavailable or lacks a threshold signal strength, the base station selects an indirect, wireless communication path through one or more relay devices.”)
Kamath and Zhang, to modify examining the routing table as disclosed by Kamath in view of Zhang, to be performed for both a primary and secondary destination as disclosed by Zhang. The motivation for determining the destination of the message for both a primary and secondary destination is that in the case that the primary destination of the message is not available as a direct connection, it allows the determination of a secondary destination that allows the message to ultimately still be received by the primary destination, thereby expanding the range of the network, and hence enhancing system quality. Therefore, it would have been obvious to combine Kamath with Zhang to obtain the invention as specified in the instant claim.
Regarding claim 8, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath further discloses “triggering the message send event comprises determining the peripheral has information to be transmitted.” ([para 0075]: “After that, the slave/advertiser 5 wakes up only periodically at the scheduled times, and advertises or transmits any available data it has to the associated master/scanner, as indicated in block 50, and then goes back to sleep as indicated in block 52.”)
Regarding claim 10, Kamath discloses:
“A system of peripherals forming a mesh network comprising: a central computing device; a plurality of peripherals, each peripheral configured to:” ([para 0059]: “FIG. 2 shows an improved, very low-power scatternet 1 including a piconet A and a piconet B each including a master/scanner device capable of wireless communication with a number of nearby slave/advertiser devices.”)
“advertise the availability of the peripheral via wireless messaging for a first period of time;” ([para 0075]: “The slave/advertiser transmits an unsynchronized initial advertisement and waits for a connection request, as indicated in block 42.”)
“trigger a message send event,” ([para 0075]: “After that, the slave/advertiser 5 wakes up only periodically at the scheduled times…”)
“wherein triggering the message send event includes receiving a message from a second peripheral that connected to the peripheral during the first time period…” ([para 0075]: “Then, as indicated in block 44, if the slave/advertiser 5 receives a timely connection request from a master/scanner which has received the initial advertisement, the slave/advertiser 5 in FIG. 8 may accept the connection request and thereby do its part to associate with and synchronize with the master/scanner… As indicated in block 46, once the association of the slave/advertiser 5 in FIG. 8 with the master/scanner has been accomplished, the slave/advertiser 5 then receives and stores a schedule for subsequent advertisements (along with a predetermined number of advertisements which the slave/advertiser 5 must perform before a re-synchronization operation must be performed), in order to complete the association and synchronization (or re-synchronization) with the master/scanner.”)
“…connect to the destination node via wireless messaging;” ([para 0062]: “In piconet A, master/scanner 3-1 can synchronize with any of the slave/advertisers 5-1,2 . . . 5 in piconet A, for example to establish wireless link 2-1 with slave/advertiser 5-1 as indicated by reference numeral 15, and then may perform two-way wireless data communication with a slave/advertiser, for example with slave/advertiser 5-2 as indicated by reference numeral 17.”)
“forming a message bundle by appending data to be sent to data received from the second peripheral” ([para 0037]: “In one embodiment, the aggregated data is accumulated in a data packet that includes information identifying a slave/scanner that first advertised the aggregated data and also identifies an upstream destination of the aggregated data.”)
“send the message to the destination node; and” ([para 0075]: “…and advertises or transmits any available data it has to the associated master/scanner, as indicated in block 50…)
“enter a low power state for a second period of time, wherein the second period of time is longer than the first period of time,” ([para 0075]: “…and then goes back to sleep as indicated in block 52.” ; Note that in Fig. 6 the advertisement portion is much smaller than the interval between successive advertisements.)
“wherein the message bundle includes: a first message including a portion identifying a sending peripheral and information; a second message from the door lock including a portion identifying the door lock and information.” ([para 0037]: “In one embodiment, the aggregated data is accumulated in a data packet that includes information identifying a slave/scanner that first advertised the aggregated data and also identifies an upstream destination of the aggregated data.”)
Kamath does not explicitly disclose “determine a destination node, wherein determining the destination node comprising examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node”.
However, Zhang discloses the missing feature “determine a destination node, wherein determining the destination node comprising examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node” ([para 0012]: “To enable transmission of received communications when this is the case, the relay device may be configured with a routing table that identifies base stations and other relay devices which are capable of wireless communication with the relay device.” ; [para 0042]: “If a direct, wireless communication path with the other base station is available, the base station selects that communication path. If the direct, wireless communication path is unavailable or lacks a threshold signal strength, the base station selects an indirect, wireless communication path through one or more relay devices.” ; [para 0094]: “A message is initially advertised or "flooded" through the network. After the "shortest" wireless route between the initiating slave/advertiser and the receiving master/scanner is determined by a series of master/slave connection requests propagating from the message recipient to the message initiator, then subsequent messages between them use directed advertisements only to nodes (master/scanners) along the preferred route determined by analyzing and culling previously established routes.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath and Zhang, to modify the sending of a message as disclosed by Kamath, to be performed after determination a destination for the message as disclosed by Zhang. The motivation for determining the destination of the message before sending it is that in the case that the final destination of the message is not available as a direct connection, it allows the determination of a destination that allows the message to ultimately still be received by the intended recipient device, thereby expanding the range of the network, and hence enhancing system quality. Therefore, it would have been obvious to combine Kamath with Zhang to obtain the invention as specified in the instant claim.
Kamath in view of Zhang do not explicitly disclose a “door lock”. However, the examiner takes official notice that it would be obvious for one of ordinary skill in the art to implement a “door lock” within the context of the instant claim.
Regarding claim 11, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath further discloses “repeat the advertising after expiration of the second period of time.” ([para 0089]: “The time interval 11-3 extends from the beginning of the advertisement during the interval 11-1 to the beginning of the next advertisement by the same slave/advertiser during the interval 11-4.”)
Regarding claim 13, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath does not explicitly disclose “examining a routing table comprises determining a primary destination node and a secondary destination node; and searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.”
However, Zhang discloses the missing feature “examining a routing table comprises determining a primary destination node and a secondary destination node; and searching for the destination node advertisement comprises first searching for the primary destination node advertisement and subsequently searching for the secondary destination node advertisement.” ([para 0042]: “If a direct, wireless communication path with the other base station is available, the base station selects that communication path. If the direct, wireless communication path is unavailable or lacks a threshold signal strength, the base station selects an indirect, wireless communication path through one or more relay devices.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath and Zhang, to modify examining the routing table as disclosed by Kamath in view of Zhang, to be performed for both a primary and secondary destination as disclosed by Zhang. The motivation for determining the destination of the message for both a primary and secondary destination is that in the case that the primary destination of the message is not available as a direct connection, it allows the determination of a secondary destination that allows the message to ultimately still be received by the primary destination, thereby expanding the range of the network, and Kamath with Zhang to obtain the invention as specified in the instant claim.
Regarding claim 17, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath further discloses “triggering the message send event comprises determining the peripheral has information to be transmitted.” ([para 0075]: “After that, the slave/advertiser 5 wakes up only periodically at the scheduled times, and advertises or transmits any available data it has to the associated master/scanner, as indicated in block 50, and then goes back to sleep as indicated in block 52.”)

Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 20140355582 A1) in view of Zhang (US 20140146739 A1) and further in view of Tjahjono (US 20170353431 A1).
Regarding claim 6, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath in view of Zhang do not explicitly disclose “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.”
However, Tjahjono discloses the missing feature “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.” ([para 0003]: “The first routing rule may specify that a first main routing table is to be used for routing a packet (e.g., an unmarked packet) when the packet is received from a device upstream of the node. The first main routing table may utilize destination based routing such as a main route used to route the packet downstream to a destination device that is a destination recipient of the packet. The second routing rule may specify that a first alternative routing table is to be used for the packet when the packet is received from a device downstream of the node (e.g., a marked packet originating from a source device downstream of the node).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath, Zhang, and Tjahjono for the routing table as disclosed by Kamath in view of Zhang, to be composed of an upstream and downstream routing table as disclosed by Tjahjono. The motivation for having an upstream and downstream routing table is that it allows the implementation of efficient priority rules between the two tables, such as that downstream is to be given priority over upstream, thereby decreasing the hop count of transmissions, thereby saving resources and decreasing transmission time, and thus enhancing service quality. Therefore, it would have been obvious to combine Kamath with Zhang and Tjahjono to obtain the invention as specified in the instant claim.
Regarding claim 14, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath in view of Zhang do not explicitly disclose “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.”
However, Tjahjono discloses the missing feature “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.” ([para 0003]: “The first routing rule may specify that a first main routing table is to be used for routing a packet (e.g., an unmarked packet) when the packet is received from a device upstream of the node. The first main routing table may utilize destination based routing such as a main route used to route the packet downstream to a destination device that is a destination recipient of the packet. The second routing rule may specify that a first alternative routing table is to be used for the packet when the packet is received from a device downstream of the node (e.g., a marked packet originating from a source device downstream of the node).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath, Zhang, and Tjahjono for the routing table as disclosed by Kamath in view of Zhang, to be composed of an upstream and downstream routing table as disclosed by Tjahjono. The motivation for having an upstream and downstream routing table is that it allows the implementation of efficient priority rules between the two tables, such as that downstream is to be given priority over upstream, thereby decreasing the hop count of transmissions, thereby saving resources and decreasing transmission time, and thus enhancing service quality. Therefore, it would have been obvious to combine Kamath with Zhang and Tjahjono 
Regarding claim 15, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath in view of Zhang do not explicitly disclose “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.”
However, Tjahjono discloses the missing feature “wherein the routing table comprises a downstream routing table for communications in one direction and an upstream routing table for communications in a second direction.” ([para 0003]: “The first routing rule may specify that a first main routing table is to be used for routing a packet (e.g., an unmarked packet) when the packet is received from a device upstream of the node…The second routing rule may specify that a first alternative routing table is to be used for the packet when the packet is received from a device downstream of the node (e.g., a marked packet originating from a source device downstream of the node).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath, Zhang, and Tjahjono for the destination determination as disclosed by Kamath in view of Zhang, to be based on a communication direction as disclosed by Tjahjono. The motivation for determining a destination based on communication direction is that it allows the implementation of rules related to communication direction, which can enhance system security. Therefore, it would have been obvious to combine Kamath with Zhang and Tjahjono to obtain the invention as specified in the instant claim.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 20140355582 A1) in view of Zhang (US 20140146739 A1) and further in view of Tal (US 20130210493 A1).
Regarding claim 9, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath in view of Zhang do not explicitly disclose “determining the peripheral has information to be transmitted comprises determining existence of an exception.”
However, Tal discloses the missing feature “determining the peripheral has information to be transmitted comprises determining existence of an exception.” ([para 0056]: “For example, certain messages may be so important that their timeout value may be zero (that is, they are transmitted to the user immediately and substantially in real-time). For example, an instant message marked "urgent" may have a timeout value of zero.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath, Zhang, and Tal to trigger transmitting a message as disclosed by Kamath in view of Zhang, based on the existence of an exception as disclosed by Tal. The motivation for having exceptions that are transmitted instantly instead of waiting for scheduled transmission opportunities, is that some messages are essential to be transmitted as soon as possible, and hence by adding a system that ensures that this occurs it enhances system reliability. Therefore, it would have been obvious to combine Kamath with Zhang and Tal to obtain the invention as specified in the instant claim.
Regarding claim 18, Kamath in view of Zhang discloses all the features of the parent claim.
Kamath in view of Zhang do not explicitly disclose “determining the peripheral has information to be transmitted comprises determining existence of an exception.”
However, Tal discloses the missing feature “determining the peripheral has information to be transmitted comprises determining existence of an exception.” ([para 0056]: “For example, certain messages may be so important that their timeout value may be zero (that is, they are transmitted to the user immediately and substantially in real-time). For example, an instant message marked "urgent" may have a timeout value of zero.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kamath, Zhang, and Tal to trigger transmitting a message as disclosed by Kamath in view of Zhang, based on the existence of an exception as disclosed by Tal. The motivation for having exceptions that are transmitted instantly instead of waiting for scheduled transmission opportunities, is that some messages are essential to be transmitted as soon as possible, and hence by adding a system that ensures that this occurs it enhances system reliability. Therefore, it would have been obvious to combine Kamath with Zhang and Tal to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412